Citation Nr: 1115903	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for hearing loss of the left ear.

3.  Entitlement to an initial compensable disability rating for left arm injury residuals from a dog bite to include a scar, tightness of extensor tendons with flexion of wrist, and damage to Muscle Group V.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the above-referenced Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss as defined by VA regulation.  

2.  Left ear hearing loss is reasonably shown to have had its origins during the Veteran's active duty.

3.  The Veteran's service-connected left forearm injury residuals are manifested by no more than slight impairment of Muscle Group V and pain, intermittent stretching sensations and tendon pulling which is analogous to a symptomatic scar.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in, or aggravated by, active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, a left ear hearing loss disability was incurred during his active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  The criteria for a compensable disability rating for residuals of a dog bite to the left forearm region of Muscle Group V have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 5305 (2010).
4.  The criteria for a separate 10 percent rating for symptomatic scar of the left forearm to include tightness of the extensor tendon with flexion of wrist have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the right ear hearing loss claim, in a letter dated in November 2008, the RO informed the Veteran of the information and evidence necessary to substantiate this issue, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claim.  In addition, the letter informed him of how disability ratings and effective dates are assigned, if service connection for right ear hearing loss were to be granted.  See Dingess v. Nicholson, supra.  

With regard to the left ear hearing loss claim, and as will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for this disorder.  The Board is granting in full this aspect of the Veteran's appeal.  Accordingly, without deciding whether any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As regards the service-connected left forearm disability, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, the November 2008 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for left forearm injury residuals.  By the March 2009 rating action, the RO granted service connection for this disability and assigned a noncompensable evaluation.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the assignment of the compensable rating.  

Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating for his left forearm injury residuals is based on his disagreement with the assignment of a specific evaluation following the grant of service connection for the disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in January 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA audiological examination is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Likewise, the VA muscle examination provides sufficient detail to rate the service-connected left arm injury residuals, including a thorough discussion of the effect of his symptoms on his functioning.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  In any event, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, the Veteran contends that his hearing loss is directly related to excessive noise exposure during service.  On his application form, he reported the onset of hearing loss was in 1962 (prior to service discharge).  

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served as an air policeman.  Therefore, his account of in-service noise exposure is credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  Indeed, in this regard, the Board notes that the RO also conceded the Veteran's in-service noise exposure in its September 2009 grant of service connection for tinnitus based on such exposure.  

Service treatment records (STRs) include an in-service hearing conservation data sheet dated in July 1962 which shows the Veteran was exposed to noise from gunfire during basic training, hunting and target practice always or frequently with ear protection.  At that time he complained of tinnitus.  Audiometric examination of the Veteran's hearing acuity showed puretone thresholds in the right ear of -5(10), -5(5), -5(15), 5(15), -10(-5) and 5(15) decibels at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 Hz respectively, and for the left ear at the same frequencies were 0(15), -10(10), -10(0), 5(15), -5(0) and 0(10) decibels.  [The numbers in parentheses represent conversion of ASA (American Standards Association) units to ISO-ANSI (International Standards Organization-American National Standards Institute) units in effect on and after November 1, 1967.] 

The Veteran's separation audiogram conducted in May 1965, showed puretone thresholds in the right ear of -5(10), -5(5), -5(5), 5(5), and -5(0) decibels at 500, 1,000, 2,000, 3,000, and 4,000 Hz respectively, and for the left ear at the same frequencies were -5(10), -5(5), -5(5), 5(15), and 5(10) decibels.  [Again, the numbers in parentheses represent conversion of ASA units to ISO-ANSI units in effect on and after November 1, 1967.]  Clearly, neither of the July 1962, nor the May 1965, audiometric testing results reflect hearing thresholds that meet the criteria for disability under VA regulations-or, indeed, any degree of hearing loss.  

Moreover, there are no pertinent clinical records associated with the claims file until a January 2009 VA medical opinion, 44 years after the Veteran's discharge from active duty.  In particular, in January 2009, the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss could be related to service.  His chief complaint was difficulty hearing conversations.  His noise history included exposure to B-58 Hustlers on the runway and canine security in the military.  He also reported that on one occasion he was exposed to bomber noise when the afterburners were turned on unexpectedly while he was completing runway security.  He did not report any post-service occupational or recreational noise exposure.  He did complain of bilateral tinnitus that had its onset during service.  

Pure tone thresholds for the Veteran's right ear were 25, 10, 5, 15, and 25 decibels at 500, 1000, 2000, 3,000, and 4000 Hz, respectively, and for his left ear at the same frequencies were 25, 30, 65, 65, and 70 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.  The audiologic test results indicate normal hearing in the right ear and a severe/profound high frequency hearing sensorineural hearing loss in the left ear.  The examiner concluded the Veteran's hearing loss was not likely related to military acoustic trauma based on the normal hearing found at enlistment and separation.  

In determining whether service connection is warranted for disease or disability, VA must establish whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this regard, the post-service evidence clearly does not show right ear hearing loss as defined by VA regulations.  The measurements of the Veteran's right ear hearing acuity do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  In particular, the findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  Therefore the Veteran does not have right ear hearing loss for which service connection could be awarded for VA purposes, notwithstanding that he may have had noticeable loss of hearing acuity.  Further, the claims folder contains no competent evidence refuting these audiological findings.  
Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right ear hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

In reaching this conclusion that service connection is not warranted for right ear hearing loss, the Board has considered the Veteran's assertions that he has a right ear hearing loss disability as a result of in-service acoustic trauma.  Further, as discussed herein, the Board, and indeed the RO, has conceded the Veteran's in-service exposure to acoustic trauma.  Importantly, however, while the Veteran is competent to report symptoms such as hearing difficulty, the matter of a diagnosis of a right ear hearing loss disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  Thus, as a lay person, the Veteran is not competent to diagnosis a disorder, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).  

However, while left ear hearing loss was not diagnosed until many years after service and the recent VA examiner concluded that it was "not likely" related to service," the Board is satisfied that this disability cannot be clearly disassociated from his conceded in-service exposure to loud noise.  Specifically, the basis of the January 2009 VA examiner's conclusion that the Veteran's left ear hearing loss is "not likely" related to his active duty is the fact that his hearing acuity was found to be within normal limits on enlistment and discharge.  Of particular significance to the Board in this matter is the fact that VA has conceded the Veteran's exposure to acoustic trauma in service.  In addition, the Veteran has been granted compensation for tinnitus which adds weight to his claim that his hearing loss is also related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Furthermore, and in this regard, the Board notes that, in rendering the negative etiological opinion, the January 2009 VA examiner does not appear to have considered the Veteran's competent complaints of post-service left ear hearing impairment.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for right ear hearing loss, and there is no reasonable doubt to be resolved.  With regard to the claim for left ear hearing loss, the benefit of the doubt is resolved in the Veteran's favor, and service connection for left ear hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Law and Analysis -Left Arm Injury Residuals

The Veteran contends that his service-connected left arm injury residuals are more disabling than the current noncompensable disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Turning to the evidence of record, in a March 2009 rating action, the RO granted service connection for left forearm injury residuals from a dog bite, to include a scar, tightness of extensor tendons with flexion of the wrist, and damage to Muscle Group V and a noncompensable disability rating was assigned under DC 5305, effective October 30, 2008.  The Veteran appealed the initial evaluation assigned.  

Under DC 5305, Muscle Group V controls elbow supination (1) (long head of biceps is stabilizer of shoulder joint); flexion of elbow (1, 2, 3).  Flexor muscles of elbow: (1) Biceps; (2) brachialis; (3) brachioradialis.  A noncompensable rating reflects slight disability and a 10 percent rating reflects a moderate disability for both the dominant and non-dominant hand.  A 20 percent evaluation is assigned for a moderately severe disability of the nondominant hand.  The maximum rating of 30 percent is assigned for severe disability of the nondominant hand.  See 38 C.F.R. § 4.73.  See also 38 C.F.R. §§ 4.55, 4.56.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, hand disability ratings are applicable.  38 C.F.R. § 4.69.

With regard to muscle injuries, the cardinal signs and symptoms of muscle disability are loss of power, weakness, a lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56. 

A slight disability of muscles involves a simple wound of the muscle without debridement or infection.  The resulting scar is minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There is no impairment of function or metallic fragments retained in the muscle tissue.  For a slight disability of muscles, there will be no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).

A moderate disability of the muscle group involves a through and through or deep penetrating wound of short track from a single bullet, a small shell, or a shrapnel fragment, without explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  To be entitled to a moderate disability evaluation, service department records or other evidence of in-service treatment for the wound must be found.  Objective findings must include the entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lower threshold of fatigue when compared to the sound site must also be found.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability includes a through and through or deep penetrating wound by a small high velocity missile or large low velocity missile with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  Objective findings must include the entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications of palpation on loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side must be noted.  Tests of strength and endurance (compared with the sound side) must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe disability requires a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with a shattered bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings must include a ragged, depressed and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation must show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles must swell and harden abnormally in contraction.  Tests of strength, endurance or coordinated movement impaired with the corresponding muscles of the uninjured side would indicate severe impairment of function.  X-ray evidence of minute multiple scattered foreign bodies, indicating intermuscular trauma and the explosive effect of the missile, or adhesion of the scar to one of the long bones, scapula, or pelvic bones, with epithelial sealing rather than the true skin covering in an area where the bone is normally protected by muscle, would also indicate signs of severe muscle disability.  Visible or measurable atrophy, adaptive contractions of an opposing group of muscles, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, and induration or atrophy of an entire muscle following simple piercing by a projectile would also indicate a severe muscle injury.  38 C.F.R. § 4.56(d)(4). 

Of record in the current appeal is a January 2009 VA examination report which notes that the Veteran's history of a dog bite during service was initially treated with antibiotics and irrigation.  He was later hospitalized for trimming of the brachioradialis muscle and scraping of his tendons with one puncture wound going to the bone.  There were no sutures.  The Veteran continued in the military until discharge and has had no additional treatment since the incident.  His current complaints are of pain and tingling/pulling sensations when flexing the wrist.  There are no physical limitations.  

Indeed, examination revealed intramuscular scarring of the right proximal brachioradialis, but muscle strength was 5 and muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There was no evidence of pain, decreased coordination, fatigability, weakness, uncertainty of movement, or flare-ups.  There was no muscle herniation, loss of deep fascia or muscle substance and no limit motion of any joint.  There was also no residual damage to the nerves, tendons, or bone.  Examination of the peripheral nerves revealed muscle strength of 4 with no impairment of function.  Sensory function was within normal limits, and there was no evidence of muscle atrophy, abnormal movements.  

There was a circular scar located in the left dorsal proximal forearm measuring 3.5 centimeters in diameter.  It was nonraised, flesh-colored, and consistent with a healed puncture wound.  There was no pain, skin breakdown, or tenderness on palpation.  There was no adherence to underlying tissue and no limitation of motion or loss of function.  There was no underlying soft tissue damage or skin ulceration.  X-rays of the left forearm revealed the bones were normal without fracture or malalignment.  There was no periosteal reaction.  The soft tissues were normal.  The clinical impression as left forearm injury residuals from a dog bite to include scar, tightness of extensor tendons with flexion of the wrist, and muscle group V damage.  

Review of the claims file shows the Veteran is not currently undergoing treatment for the dog bite wound or the residual scar, nor has he contended otherwise.  

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for a compensable disability rating have not been met.  Despite the Veteran's complaints, the evidence of record does not show that he suffered consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly loss of deep fascia or muscle substance or loss of power.  Nor was there evidence of muscle herniation or significant loss of muscle strength.  Therefore the Veteran's complaints are encompassed by the relevant rating criteria shown in the requirements for slight muscle injuries under 38 C.F.R. § 4.56, and are not entitled to a compensable rating.  

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the left forearm would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2009 VA examination specifically found no limitation of motion, and the Veteran has not identified any functional limitation, which would warrant a compensable rating under any applicable rating criteria.  As noted above, in terms of comfort, endurance, and strength sufficient to perform activities of daily living, the Veteran's muscle function was normal.  Accordingly, while the Board acknowledges the Veteran's left arm complaints, the medical evidence of record fails to demonstrate any limitation of motion.  Thus, there is no basis on which to assign a compensable level of disability based on appropriate diagnostic codes which rate limitation of motion or on the regulations set forth at 38 C.F.R. §§ 4.40 and 4.45. 

As such, the Board finds that a compensable disability rating under DC 5305 for the Veteran's service-connected left forearm dog bite residuals is not warranted at any point during the pendency of this appeal.  

However the Board has determined that, while the January 2009 examination specifically found that the left forearm scar itself was not tender, the Veteran's complaints of a pulling sensation on flexion of the wrist is analogous to a painful scar and thus more nearly approximates the criteria for a 10 percent rating under DC 7804.  38 C.F.R. § 4.118.  See also 38 C.F.R. §§ 4.7.  As there are no other complications, and given the size and nature of the scar that has been reported upon examination, a rating in excess of 10 percent is not warranted.

In view of the foregoing, the weight of the evidence shows that the Veteran's left forearm injury residuals involving Muscle Group V are no more than noncompensably disabling under DC 5305 or under the appropriate diagnostic codes and regulations regarding limitation of motion.  However throughout the rating period on appeal, the preponderance of the evidence supports the award of a separate 10 percent rating, and no more, for the residual left forearm scar with tightness of the extensor tendons under DC 7804.  

Moreover, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The provisions of 38 C.F.R. § 3.321(b) provide that, where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and, if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  If the matter is not referred, the Board must provide adequate reasons and bases for its decision to not so refer it.  Colayong v. West, 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Here, the claims folder contains no evidence that the rating criteria for the Veteran's service-connected left arm injury residuals are in any way inadequate.  Thus, referral of this compensable rating issue for extraschedular consideration is not warranted.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected left arm injury residuals, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed.  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted.  

An initial compensable disability rating for dog bite residuals of the left arm involving damage to Muscle Group V is denied.

A separate 10 percent disability rating for residual scar to the left forearm is granted, subject to the law and regulations applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


